Exhibit 10.32

 

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.

 

ISSUE DATE: February 2, 2016

PRINCIPAL AMOUNT: $50,000

 

MYDX, INC.

 

CONVERTIBLE PROMISSORY NOTE DUE February 2, 2017

 

THIS Note is a duly authorized issuance of $50,000 of MYDX, INC., a Nevada
corporation (the "Company") designated as its Note.

 

FOR VALUE RECEIVED, the Company promises to pay to KODIAK CAPITAL GROUP, LLC,
the registered holder hereof (the "Holder"), the principal sum of Fifty Thousand
Dollars ($50,000) on February 2, 2017 (the “Maturity Date”).  The principal of
this Note is payable in United States dollars, at the address last appearing on
the Note Register of the Company as designated in writing by the Holder. The
Company will pay the outstanding principal amount of this Note in cash on the
Maturity Date to the registered holder of this Note.  The forwarding of such
wire transfer shall constitute a payment hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer plus any amounts so deducted.

 

This Note is subject to the following additional provisions:

 

1.          The Note is exchangeable for an equal aggregate principal amount of
Note of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange. This Note may be repaid at any time without any prepayment
penalty.

 

2.          The Holder of this Note is entitled any time after August 2, 2016,
subject to the following provisions, to convert all or a portion of the
principal amount of this Note into shares (the “Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) at a conversion price
for each share of Common Stock equal to the Current Market Price multiplied by
fifty percent (50%) (the “Conversion Price”). “Current Market Price” means the
average of the three (3) lowest Trading Prices (as defined below) for the Common
Stock during the ten (10) Trading Day period ending on the latest complete
Trading Day prior to the Conversion Date.  “Trading Price” means, for any
security as of any date, the closing price on the OTC Markets, or applicable
trading market (the “OTC Markets”) as reported by a reliable reporting service
(“Reporting Service”) designated by the Holder (i.e. Bloomberg) or, if the OTCQB
is not the principal trading market for such security, the closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing price of such security is
available in any of the foregoing manners, the average of the closing prices of
any market makers for such security that are listed in the “pink sheets” by the
National Quotation Bureau, Inc.  If the Trading Price cannot be calculated for
such security on such date in the manner provided above, the Trading Price shall
be the fair market value as mutually determined by the Borrower and the Holder.
 “Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTC Markets, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.   

 

 1 

 

 

Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by email or other delivery to the Company of the form
of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder's intention to convert a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder emails or
otherwise delivers the conversion notice ("Notice of Conversion"), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
Certificates representing Common Stock upon conversion will be delivered within
one (1) business days from the Conversion Date (“Delivery Date”).

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay.  Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Shares by
close of business on the Delivery Date, unless such failure is due to causes
beyond the Company’s reasonable control or that of its Transfer Agent, the
Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company, whereupon the Company and the
Holder shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion; provided, however, that an amount equal
to any payments contemplated by this Section which have accrued through the date
of such revocation notice shall remain due and owing to the Converting Holder
notwithstanding such revocation.  

 

In lieu of delivering physical certificates representing the Shares issuable
upon conversion, provided the Company’s Transfer Agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission system.

 

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note. This Note has been issued subject
to investment representations of the original purchaser hereof and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended (the "Act"), and other applicable state and foreign securities laws. In
the event of any proposed transfer of this Note, the Company may require, prior
to issuance of a new Note in the name of such other person, that it receive
reasonable transfer documentation including legal opinions that the issuance of
the Note in such other name does not and will not cause a violation of the Act
or any applicable state or foreign securities laws. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
person in whose name this Note is duly registered on the Company's Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 



 2 

 

  

4.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of this
Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct obligation of the Company.

 

5.          The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

 

6.          This Note shall be governed by and construed in accordance with the
laws of the State of California. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of Newport Beach or the state courts of the State of California sitting in
the City of Newport Beach in connection with any dispute arising under this Note
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. Each of the parties hereby waives the
right to a trial by jury in connection with any dispute arising under this Note.

 

7.          The following shall constitute an "Event of Default":

 

a.          The Company shall default in the payment of principal on this Note
and same shall continue for a period of five (5) days; or

 

b.          Any of the representations or warranties made by the Company herein,
in any certificate or financial or other written statements heretofore or
hereafter furnished by the Company in connection with the execution and delivery
of this Note shall be false or misleading in any material respect at the time
made; or

 

c.          The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of any Note and such failure shall continue uncured for a period of five (5)
days after written notice from the Holder of such failure; or

 

d.          The Company fails to authorize or to cause its Transfer Agent to
issue the Shares upon exercise by the Holder through a Notice of conversion in
accordance with the terms of this Note, fails to transfer or to cause its
Transfer Agent to transfer any certificate for Shares issued to the Holder upon
conversion of this Note and when required by this Note, and such transfer is
otherwise lawful, or fails to remove any restrictive legend on any certificate
or fails to cause its Transfer Agent to remove such restricted legend, in each
case where such removal is lawful, as and when required by this Note, and any
such failure shall continue uncured for five (5) business days; or

 

e.          The Company shall (1) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (2) apply for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; or

 

f.          A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within sixty (60) days after such appointment; or

 

g.          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within sixty (60) days thereafter; or

 



 3 

 

  

h.          Any money judgment, writ or warrant of attachment, or similar
process in excess of Fifty Thousand ($50,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

i.          Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company and, if instituted
against the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

j.          The Company shall have its Common Stock suspended or delisted from
an exchange from trading for in excess of fifteen trading days.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law. Upon an Event of
Default, the Conversion Price will become the Current Market Price multiplied by
twenty percent (20%) (“Default Conversion Price”).

 

8.        The Holder may not convert this Note to the extent such conversion
would result in the Holder, together with any affiliate thereof, beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules promulgated thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section.  Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock in excess of 9.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder.  If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder.  The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than thirty (30) days prior notice to the
Company. Other Holders shall be unaffected by any such waiver.

 

9.        Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

 4 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: February 6, 2016

 

MyDx, Inc.

 



By: /s/ Daniel Yazbeck     Daniel Yazbeck, CEO  

 



 5 

 

 

EXHIBIT A - NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Note due February
2, 2017 of MYDX, INC., a Nevada corporation (the “Company”), into shares of
common stock (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below.  If shares of Common Stock are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 8 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Debenture to be Converted:

Signature:

Name:

Shares to be issued to:

EIN:

Address for Delivery of Common Stock Certificates:

 

Or

 

DWAC Instructions:

Broker No:

Account No:

 



 6 

 

 

February 8, 2016

 

Nevada Agency and Transfer Company

50 W. Liberty Street, Suite 880

Reno, Nevada 89501

 

Re: Irrevocable Transfer Agent Instructions

 

Ladies and Gentlemen:

 

MyDx, Inc., a Nevada corporation (the "Company") and Kodiak Capital Group, LLC
(the "Investor") have entered into a Convertible Promissory Note dated as of
January 30, 2016 (the "Agreement") in the principal amount of $50,000 (the
"Note").

 

You are hereby irrevocably authorized and instructed to reserve 750,000 shares
of common stock (“Common Stock”) of the Company for issuance upon full
conversion of the Note in accordance with the terms thereof. The amount of
Common Stock so reserved may be increased, from time to time, by written
instructions of the Company and the Investor. Once the reserve shares have been
issued Nevada Agency and Transfer Company shall have no further duty or
obligation to issue shares until the reserve has been increased by the Company
and the Investor. You are hereby further irrevocably authorized and directed to
issue the shares of Common Stock so reserved upon your receipt from the Investor
of: (A)(i) a notice of conversion ("Notice of Conversion") executed by the
Investor; and (ii) an opinion of counsel of the Investor, in form, substance and
scope customary for opinions of counsel in comparable transactions (and
satisfactory to the transfer agent), to the effect that the share of Common
Stock of the Company issued to the Investor pursuant to the Conversion Notice
are not “restricted securities” as defined in Rule 144 and should be issued to
the Investor without any restrictive legend; and (B) the number of shares to be
issued or position held is less than 9.99% of the total issued common stock of
the Company. If the number of shares to be issued to the investor is greater
than 4.99% of the total issued common stock of the Company the Transfer Agent
will notify the investor via email at info@kodiakfunds.com. You shall have no
duty or obligation to confirm the accuracy or the information set forth on the
Notice of Conversion. In the event of a stock split (forward or reverse) the
reserve should remain unchanged unless instructed otherwise by the Investor and
the Company.

 



 7 

 

 

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise. The Transfer Agent shall not be liable for any delay in delivery of
shares caused by the Holder’s broker failing to initiate the electronic request
in the FAST system.

 

The shares will be issued within three (3) business day upon receipt of the
Notice of Conversion and legal opinion. If the Company’s account is at least 30
days past due, the Investor is responsible for the prepaid Transfer Agent
transfer and shipping fees. In no event shall the Transfer Agent be required to
issue and deliver share certificates without the prior payment of all its fees.

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. If the instructions or position held exceed 9.99% of
the total issued and outstanding the Transfer Agent shall have no duty or
obligation to issue shares. So long as you have previously received confirmation
from the Company (or Investor counsel) that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued or position held are less than
9.99% of the total issued and outstanding common stock of the Company, such
shares should be transferred, at the option of the holder of the Notes as
specified in the Notice of Conversion, either (i) electronically by crediting
the account of a Prime Broker with the Depository Trust Company through its
Deposit Withdrawal Agent Commission system if the Company is a participant or
(ii) in certificated form without any legend which would restrict the transfer
of the shares, and you should remove all stop-transfer instructions relating to
such shares. Until such time as you are advised by Investor counsel that the
shares have been registered under the 1933 Act or otherwise may be sold pursuant
to Rule 144 without any restriction and the number of shares to be issued or
positions held are less than 9.99% of the total issued and outstanding common
stock of the Company, you are hereby instructed to place the following legends
on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF INVESTOR COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.

 



 8 

 

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be
issued or position held is less than 9.99% of the total issued common stock of
the Company, (b) such holder provides the Company and the transfer agent with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions (and satisfactory to the transfer agent), to
the effect that a public sale or transfer of such security may be made without
registration under the 1933 Act and such sale or transfer is effected. Nothing
herein shall be construed to require the Transfer Agent to take any action which
would violate state or federal rules, regulations or law. If an instruction
herein would require such a violation, such instructions, but not any other term
herein, shall be void and unenforceable.

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of or
in connection the instructions set forth herein, the performance of your duties
hereunderand otherwise in respect hereof, including the costs and expenses of
defending yourself or themselves against any claim or liability hereunder,
except that the Company shall not be liable hereunder as to matters in respect
of which it is judicially determined that you have acted with gross negligence
or in bad faith. You shall have no liability to the Company or the Investor in
respect to any action taken or any failure to act in respect of this if such
action was taken or omitted to be taken in good faith, and you shall be entitled
to rely in this regard on the advice of counsel.

 

The Company agrees that in the event that the Transfer Agent resigns, is
terminated or removed as the Company's transfer agent, the Company shall engage
a suitable replacement transfer agent that will agree to serve as transfer agent
for the Company and be bound by the terms and conditions of these Irrevocable
Instructions within five (5) business days. The Company and the Investor agree
that any action which names the Transfer Agent as a party shall be brought in a
court of general jurisdiction in Washoe County, Nevada and no other court.

 

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

 



 9 

 

 



Very truly yours,       MyDx, Inc.       Daniel Yazbeck   President      
Acknowledged and Agreed:       Nevada Agency and Transfer Company       Amanda
Cardinalli   President       Kodiak Capital Group, LLC       Ryan Hodson  
Managing Director  

 

 

10



 

 